Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Applicant must elect:	
A) if it is a drilling fluid additive OR fracturing fluid additive claims 1-8, and, correspondingly, if it is a drilling fluid OR fracturing fluid, claims 9-12 AND
B) all the components of the additive, herein elect if the composition has: a surfactant and/or lignosulfnates and/or enzymes and/or crosslinking agents and/or any other additional components (herein the Examiner suggests electing the pertinent components, e.g. if a drilling fluid is elected elect the surfactant and/or lignosulfonates pertinent to such, if a fracturing fluid is elected elect the crosslinking/proppants pertinent to such).  Additionally elect the species of whatever elements are included, e.g. if crosslinking agent is elected further elect borate (or any other species of the specification), if lignosulfonates is elected, elect one specific type and elect if it is modified, hydrophobic or hydrophilic, ect), if surfactant is elected further elect the surfactant (e.g. some surfactants form emulsions, some are used as  AND
C) elect what the “lignin-containing cellulose nanofibrils” are, e.g. are they a blend of lignin and cellulose, are there other elements in the blend, are they a core/shell (core of cellulose fibril, shell of lignin), are they further coated or surface modified, are they hydrophobic or hydrophilic.  Elect any surface treatments, coatings, blends or additional components required to give the elected nanofibrils.
D) elect if the fluid of claims 9-12 is water based, OR, oil based, OR emulsion based (claims 10, 11, 12, respectively) and further elect any other additional elements of said fluid from the specification

The species are independent or distinct because each combination of additives can yield distinct fluids, e.g. not all additives useful in drilling fluids can be used in fracturing fluids, and, all the various additives are not capable of being used in oil AND water AND emulsion based fluids (e.g. some are soluble in water, others are not soluble in water, ect).  Distinct configurations of the nanofibrils would be made by distinct methods (e.g. a blend of lignin and cellulose would give a distinct product to a coated cellulose, a hydrophobically modified lignin would have distinct properties compared to hydrophilic or otherwise modified lignin, ect). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
`Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451. The examiner can normally be reached Mon - Fri 9:00 am -3:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA BLAND/           Primary Examiner, Art Unit 1766